     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 1 of 42



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Jared Goyette,                                           Court File No. _______________
On behalf of himself and other similarly
situated individuals,

               Plaintiff,
        v.                                       CLASS ACTION COMPLAINT AND
                                                    DEMAND FOR A JURY TRIAL
 City of Minneapolis; Minneapolis Chief
 of Police Medaria Arradondo in his
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and official
 capacity, Minnesota State Patrol Colonel
 Matthew Langer, in his individual and
 official capacity; and John Does 1-2, in
 their individual and official capacities.

               Defendants.


       For his Complaint, Plaintiff states and alleges as follows:

                                    INTRODUCTION

The press is under assault in our City.

       Over the past week, the Minneapolis Police and the Minnesota State Patrol have

tear-gassed, pepper-sprayed, shot in the face with rubber bullets, arrested without cause,

and threatened journalists at gunpoint, all after these journalists identified themselves and

were otherwise clearly engaged in their reporting duties. These are not isolated incidents.
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 2 of 42



The past week has been marked by an extraordinary escalation of unlawful force

deliberately targeting reporters.

       The ostensible leaders of our law enforcement agencies have been unable to curb

this unlawful violence. Governor Walz and others have repeatedly issued statements

apologizing for the violence against reporters and the unlawful arrests.         But these

statements, and whatever behind-the-scenes actions have accompanied them, have proven

toothless.

       This pattern and practice of conduct by law enforcement tramples on the

Constitution. It violates the sacrosanct right to freedom of speech and freedom of the press

that form the linchpin of a free society. It constitutes a pattern of unreasonable force and

unlawful seizures under the Fourth Amendment.          And it deprives liberty without a

modicum of due process protected by the Fourteenth Amendment.

       Plaintiff brings this action and asks the Court to restrain Defendants from further

violence and unconstitutional conduct.

                                         PARTIES

       1.     Plaintiff Jared Goyette is a Minnesota resident who lives in the city of

Minneapolis. Plaintiff is a freelance journalist who works for national and international

news publications.

       2.     Defendant City of Minneapolis is a municipality incorporated in the State of

Minnesota.

       3.     Defendant Medaria Arradondo is the Minneapolis Chief of Police and a

Minnesota resident.


                                             2
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 3 of 42



       4.       Defendant Robert Kroll is a Lieutenant in the Minneapolis Police

Department, the president of the Minneapolis Police Federation, and a Minnesota resident.

       5.       Defendant John Harrington is the Minnesota Commissioner of Public Safety

with supervisory responsibility over Colonel Matthew Langer and the Minnesota State

Patrol. Commissioner Harrington is a Minnesota resident.

       6.       Defendant Colonel Matthew Langer commands the Minnesota State Patrol.

Colonel Langer is a Minnesota resident.

       7.       Defendants John Does are unidentified individuals who committed the acts

and omissions set forth below as agents of Defendants City of Minneapolis and Minnesota

State Patrol.

                                     JURISDICTION

       8.       Plaintiff’s claims arise under 42 U.S.C. § 1983, the Fourteenth Amendment

to the United States Constitutions, and the First and Fourth Amendments, as incorporated

against the States, their agencies, and their municipal divisions through the Fourteenth

Amendment.

       9.       Jurisdiction is proper in this Court according to 28 U.S.C. § 1331 because

Plaintiff’s claims arise under the United States Constitution and federal law.

                                     BACKGROUND

A.     GEORGE FLOYD’S MURDER AND THE ENSUING UNREST.

       10.      On Monday May 25, 2020, George Floyd, a citizen of Minneapolis, was

murdered by an officer of the Minneapolis Police Department (“MPD”). The events of

Floyd’s arrest and murder were captured on video by multiple bystanders as well as


                                             3
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 4 of 42



individual officers’ body cameras.    The videos depicted Mr. Floyd pinned on the street,

face down and increasingly unresponsive, while MPD Officer Derek Chauvin knelt on Mr.

Floyd’s upper back and neck, two officers held him down, and another stood by. All four

officers were soon fired by the City. Derek Chauvin has been charged with third-degree

murder and manslaughter.

        11.   The videos were widely and rapidly disseminated around the world via social

media and news media platforms. Mr. Floyd’s murder became international breaking

news.

        12.   Over the next five days and nights, thousands of people gathered across

Minneapolis to protest and mourn Mr. Floyd’s murder. Some of the protests grew in

intensity, and isolated bad actors used the protests to engage in the looting and burning of

hundreds of buildings in Minneapolis and Saint Paul.

        13.   The public unrest became international breaking news. Numerous members

of the news media arrived to cover the demonstrations and unrest and the government

response.

        14.   Many confrontations occurred during this period between the MPD and State

Patrol, and groups of demonstrators in which law enforcement, without any forewarning,

deployed less-lethal ballistics and chemical irritants against the demonstrators.

        15.   It is abnormal in situations of public unrest for law enforcement to engage in

potentially injurious riot control tactics without issuing clear warnings and orders to

disperse.




                                             4
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 5 of 42



       16.    In addition to confronting civilian demonstrators, the MPD and State Patrol

also aggressively confronted members of the news media providing on-the-scene coverage.

Numerous journalists reported injuries sustained as a result of law enforcement’s

unforewarned, indiscriminate use of riot control tactics against clearly identifiable

members of the news media. In one high-profile incident, CNN correspondent Omar

Jimenez was arrested on national television despite asking the State Patrol to “put us back

where you want us, we are getting out of your way.” 1 Mr. Jimenez was only released after

a personal phone call from CNN president Jeff Zucker to Minnesota Governor Tim Walz. 2

       17.    Governor Walz acknowledged that arresting members of the news media

providing coverage of breaking news stories was improper and said that “there is absolutely

no reason something like this should happen . . . . In a situation like this, even if you’re

clearing an area, we have got to ensure that there is a safe spot for journalism to tell this

story. The issue here is trust, the community that’s down there that’s terrorized by this, if

they see a reporter being arrested, their assumption is something is going to happen that

they don’t want to be seen so that is unacceptable.” 3

       18.    Despite Governor Walz’s assurances that the role of the media would be

fostered and respected, the MPD, State Patrol, and other law enforcement authorities

continued to target and intimidate members of the news media in a concerted effort to chill

protected First Amendment activity.


1
  https://apnews.com/eadfe65c7ce593d04c0aef7eb0276e22.
2
  https://www.startribune.com/cnn-reporter-arrested-on-live-tv-let-go-after-gov-tim-walz-
intervened/570860202/
3
  https://www.cnn.com/2020/05/29/politics/tim-walz-minnesota-cnn-arrest/index.html

                                              5
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 6 of 42



B.     CURFEWS ESTABLISHED BY EXECUTIVE ORDER.

       19.    Due to widespread threat to personal safety and property, Governor Walz

mobilized the Minnesota National Guard. As a result of this order, Defendants all began to

conduct planning and operations in concert as one cohesive law enforcement agency.

       20.     Governor Walz also issued an executive order establishing a curfew,

effective from 8:00 p.m. to 6:00 a.m. on Friday, May 29 and Saturday, May 30. 4 The

Governor re-issued the curfew order for Sunday, May 31. (“Curfew Orders”). 5 The Curfew

Orders apply to “all public places within the City of Minneapolis and the City of Saint

Paul[.]”

       21.    The Curfew Orders mandate that “[d]uring the curfew, all persons must not

travel on any public street or in any public place.”

       22.    The Curfew Orders contain exceptions to the travel prohibition, however:

“All law enforcement, fire, medical personnel, and members of the news media . . . are

exempt from the curfew. Individuals traveling directly to and from work, seeking

emergency care, fleeing dangerous circumstances, or experiencing homelessness are also

exempt.”

       23.    The City of Minneapolis implemented a similar curfew order that exempted

members of the news media.




4
  Minn. Exec. Order No. 20-65 (May 29, 2020),
https://mn.gov/governor/assets/EO%2020-65%20Final_tcm1055-434123.pdf.
5
  Minn. Exec. Order No. 20 68 (May 31, 2020),
https://mn.gov/governor/assets/EO%2020-68%20Final_tcm1055-434218.pdf.

                                              6
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 7 of 42



       24.    Upon information and belief, there is no system in place for members of the

media to apply for or obtain official credentials from the Minneapolis Police Department

or the State Patrol.

C.     DEFENDANTS’ UNCONSTITUTIONAL ACTIONS                               AGAINST        THE
       PRESS COVERING THE RECENT PROTESTS.

       25.    Even though members of the news media were expressly exempt from the

Curfew Orders, Defendants ignored the exemption. Even when members of the news

media clearly identified themselves, Defendants continued to target and intimidate the

press by threatening, spraying chemical irritants, and firing less-lethal ballistics designed

for riot control directly at members of the media. Defendants further interfered with the

news media’s right to cover public events by refusing access to areas where events were

unfolding and creating obstacles to reporters’ movement about the city. These incidents

constitute flagrant infringements on the constitutional rights of individual reporters, as well

as the public’s interest in the dissemination of accurate information and accountability of

government for its actions. The unlawful actions of the Defendants include but are not

limited to the following incidents.

                                         ARRESTS

       26.    On May 30, a Minnesota State Patrol trooper forced WCCO videographer

Tom Aviles to the ground and arrested him even though Aviles had identified himself as a

member of the press and was carrying a large video camera. 6 Aviles’s producer Joan



6
 https://www.startribune.com/wcco-cameraman-arrested-on-video-while-covering-
unrest-in-minnesota/570902742/

                                              7
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 8 of 42



Gilbertson was with him at the time. She also identified herself as a journalist. A State

Patrol trooper told her, “You’ve been warned, or the same thing will happen to you. Or

you’re next.” Aviles spent two hours in custody. Earlier police had shot Aviles with a

less-lethal projectile even though he was filming them with a large video camera at the

time and was clearly identifiable as a member of the press. 7

       27.    On May 29, a Minnesota State Patrol trooper handcuffed and arrested CNN

reporter Omar Jimenez and his news crew during a live broadcast. It was daytime, there

were no protesters around, and Jimenez asked the State Patrol where they should position

themselves prior to being arrested, stating, “Put us back where you want us, we are getting

out of your way, just let us know.” When Jimenez further pressed the trooper who arrested

him why he was being arrested, the trooper stated, “Look, I don’t know man, I’m just

following orders.” The crew was readily identifiable as a CNN news crew and identified

themselves as such repeatedly before being handcuffed and arrested.8 The crew was

detained for an hour.

       28.    On May 30, European Press Photo Agency photojournalist Tannen Maury

and professional photojournalist Craig Lassig were arrested and charged with curfew

violations despite having identified themselves as members of the press. 9

       29.    While covering the protests on May 31, Star Tribune reporter Liz Sawyer

identified herself as a journalist to Minneapolis Police. She was told, “we don’t care, we’ll


7
  https://twitter.com/WCCO/status/1266920992946954241
8
  https://www.nytimes.com/2020/05/29/business/media/cnn-reporter-arrested-omar-
jimenez.html
9
  https://twitter.com/MJKauz/status/1267273646621499392

                                             8
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 9 of 42



arrest you.”10 Earlier that evening, Sawyer was standing with Star Tribune reporter Chao

Xiong, two Kurdish journalists, and one Japanese journalist. Minneapolis Police officers

told them to go home. When the group identified themselves as press and showed their

credentials, an officer said, “Your cards are bullshit.” 11

          30.   On May 30, NBC reporter Simon Moya-Smith was arrested by the

Minneapolis Police despite identifying himself multiple times as a reporter and displaying

his press badge for the arresting officer.12 Moya-Smith was pepper sprayed during the

arrest.

          31.   Early on the morning of May 31, an Australian television news team led by

Tim Arvier was detained and searched by Minneapolis Police after identifying themselves

as members of the press.        During this detention the news team’s cameraman was

handcuffed despite clearly being a member of the news media and being no threat to

anyone.13

                                USE OF PHYSICAL FORCE

          32.   On May 29, veteran AP photojournalist John Minchillo was shot with a less-

lethal projectile. He stated in a social media post, “No distinctions were made . . . when I

and my colleagues were hit by officers. Last night was full force in a wide spread. This is

a protocol that I’ve not seen elsewhere.” 14



10
   https://twitter.com/ByLizSawyer/status/1266984068765409280
11
   https://twitter.com/ChaoStrib/status/1266959110265856000
12
   https://twitter.com/SimonMoyaSmith/status/1267054164774916096
13
   https://twitter.com/TimArvier9/status/1266969637817909250
14
   https://twitter.com/johnminchillo/status/1267116569223725059

                                               9
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 10 of 42



       33.    On May 30, Minnesota State Patrol troopers backed Los Angeles Times

reporter Molly Hennessy-Fiske and photographer Carolyn Cole against a wall and fired

tear gas and less-lethal projectiles at them. The two were wearing their press credentials,

and Cole wore a flak jacket labeled “Press.” Hennessy-Fiske shouted “Press” at the officers

and waved her notebook at them before they fired.15 They asked the officers where to go

but received no answer. When they tried to flee, the officers chased them and fired more

less-lethal projectiles at them. Hennessy-Fiske was bleeding and saw another reporter next

to her stunned and bleeding from the face. Hennessy-Fiske stated she has covered protests

in Ferguson, Baton Rouge, Dallas and Los Angeles, and covered the military in Iraq and

Afghanistan, but had never been fired on until her reporting in Minnesota. 16

       34.    On May 30, Star Tribune reporters Ryan Faircloth and Chao Xiong were

trying to leave the protests in Faircloth’s car. They mistakenly turned down a street that

was blocked off at the end. Before they could turn around, the State Patrol fired less-lethal

projectiles at the car, without warning. Later, when Faircloth was driving alone out of the

area, officers again fired less-lethal rounds at Faircloth’s vehicle, injuring Faircloth and

blowing out the windows of the car.17

       35.    On May 30, freelance journalist Linda Tirado was photographing the protests

when police or troopers shot her in the face with a less-lethal projectile. She is now

permanently blind in her left eye.18


15
   https://twitter.com/mollyhf/status/1266979120686260224?s=20
16
   https://www.latimes.com/world-nation/story/2020-05-30/la-reporter-tear-gas-police
17
   https://twitter.com/RyanFaircloth/status/1266954131324928003
18
   https://www.nytimes.com/2020/05/30/us/minneapolis-protests-press.html

                                             10
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 11 of 42



       36.    On May 30 Minneapolis Police fired less-lethal projectiles at CBS reporter

Michael George and his news crew, hitting sound engineer John Marschitz and severely

bruising his arm.19 The crew was not standing within 500 feet of any protesters at the time

and had their credentials displayed and their cameras out. 20

       37.    On May 30, police or troopers fired less-lethal projectiles at an MSNBC news

crew, including reporter Ali Velshi, hitting Velshi in the leg. 21 After this incident, Velshi

and another TV crew were confronted by police in a nearly deserted parking lot. The group

informed the police that they were news media. The officers responded, “we don’t care,”

and began firing on the group with less-lethal projectiles.

       38.    On May 30, Reuters TV cameraman Julio-Cesar Chavez was filming police

when one aimed a less-lethal projectile gun at directly at Chavez. Later that evening, in a

separate incident, police fired directly at Chavez and his crew with less-lethal projectiles. 22

Chavez was hit in the back of his neck, under his left eye, and in his arm. A member of

his crew was also hit. They were clearly identifiable as press at the time. 23




19
   https://twitter.com/MikeGeorgeCBS/status/1266919447970942986
20
   https://twitter.com/MikeGeorgeCBS/status/1266916104951214080
21
   https://www.washingtonpost.com/lifestyle/media/journalists-at-several-protests-were-
injured-arrested-by-police-while-trying-to-cover-the-story/2020/05/31/bfbc322a-a342-
11ea-b619-3f9133bbb482_story.html
22
   https://www.reuters.com/article/us-minneapolis-police-protest-update/reuters-camera-
crew-hit-by-rubber-bullets-as-more-journalists-attacked-at-us-protests-idUSKBN237050
23
   https://www.washingtonpost.com/lifestyle/media/journalists-at-several-protests-were-
injured-arrested-by-police-while-trying-to-cover-the-story/2020/05/31/bfbc322a-a342-
11ea-b619-3f9133bbb482_story.html

                                              11
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 12 of 42



       39.    On May 30, photojournalist Lucas Jackson was pepper sprayed in the face

and also shot in the back with a less-lethal projectile. 24 Lucas stated in a social media post,

“It’s not that we were being shot because we were between cops and protesters. It’s that

we were shot at if we were anywhere in line of sight. I’ve been hit because I was in the

wrong place before. I’ve never been aimed at so deliberately so many times when I was

avoiding it.”25

       40.    On May 30, CBC senior news correspondent Susan Ormiston was hit in the

shoulder by a less-lethal projectile and in the back by a tear gas canister. At the time she

was shot, she was in a parking lot that had been cleared of protesters, and she and her crew

were clearly identifiable as media.26

       41.    On May 30, Minneapolis Police fired a flash bang grenade directly into an

MSNBC news crew led by reporter Morgan Chesky, despite the fact that Chesky was live

on television and he and his crew were clearly identifiable as news media. 27

       42.    Among the munitions used against journalists were the 40mm Skat Shell

(which is a delivery device for chemical agents) and the Direct Impact LE 40mm Extended

Range Round.

       43.    According to Defense Technology, Inc., the manufacturer of the 40mm Skat

Shell: “The 40mm Skat Shell® is designed for outdoor use and has fire producing




24
   https://twitter.com/Lucas_Jackson_/status/1266666583012892672
25
   https://twitter.com/Lucas_Jackson_/status/1267114291532046338
26
   https://twitter.com/mcquillanator/status/1266915485741993996
27
   https://twitter.com/AndyRowell/status/1266946038373347328

                                              12
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 13 of 42



capability. It is not intended for barricade penetration. Do NOT fire directly at personnel,

as serious injury or death may result.”28

       44.    Defense Technology, Inc., also manufactures the Direct Impact 40mm

Extended Range Round. It states: “The Direct Impact® Extended Range Round should

only be used at ranges beyond 10 meters, targeting the subject’s lower torso or extremities.

Impacts closer than 10 meters or targeting the subject’s head, neck, or upper torso can result

in serious injury or death.”29

       45.    On information and belief, MPD and the Minnesota State Patrol fired both

the Skat Shell and the Direct Impact Round at journalists in a manner contrary to the

manufacturer’s warnings and likely to cause injury, and in fact resulting in injury in

numerous instances.

                                 USE OF CHEMICAL AGENTS

       46.    On May 30, Minneapolis Police aimed a rifle directly at Vice magazine

journalist Michael Adams while Adams was covering the protests. At the time, Adams

and other journalists clustered near him were holding up their press passes. Shortly

thereafter, a Minneapolis Police officer approached Adams with a weapon pointed directly

at him and threw him to the ground. He was displaying his press pass and shouting “press.”

The officer responded, “I don’t care.” Adams was on his knees, alone, clearly not a threat,



28
   https://www.defense-technology.com/on/demandware.static/-/Sites-DefenseTech-
Library/default/dw66a06e0e/product-pdfs/less-lethal/40mm_Skat_Shell.pdf
29
   https://www.defense-technology.com/on/demandware.static/-/Sites-DefenseTech-
Library/default/dw7cc762e7/product-
pdfs/40mm%20Direct%20Impact%20LE%20Extended%20Range%20Round.pdf

                                             13
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 14 of 42



and was surrounded by more than a dozen officers. 30 The officer who threw Adams down

told him not to move. Adams complied. Another officer slowly walked by Adams. When

Adams again said “I’m Press,” and held up his credential, this officer casually pepper

sprayed Adams directly in the face from several inches away, then continued strolling

while Adams writhed on the ground in agony. 31

       47.    KSTP investigative reporter Ryan Raiche, his photographer, and his

producer, were gathered together with a group of other media members during protests on

the evening of May 30 outside the Fifth Precinct. Most had large cameras, boom mikes,

or visible press credentials. The group was clearly identifiable as media. They were pinned

against a wall together as a police line advanced. Police walked up to the group and

indiscriminately pepper sprayed the entire group.32

       48.    On May 28, Star Tribune columnist Jennifer Brooks was standing at a light

rail station on S. 5th Street documenting the protests in a group of other media members.

Several Minneapolis Police squad cars drove by unimpeded. As Squad Car 181 passed the

journalists, the driver’s side window rolled down and the driver indiscriminately pepper

sprayed Brooks, other media members, and nearby protesters. 33

       49.    On May 29, USA Today reporter Tyler Davis was covering the protests in

downtown Minneapolis. Several squad cars pulled up at his location, police got out and

began indiscriminately spraying pepper spray canisters in every direction and telling people


30
   https://twitter.com/MichaelAdams317/status/1267203751913422849
31
   https://twitter.com/MichaelAdams317/status/1266945268567678976?s=20
32
   https://twitter.com/ryanraiche/status/1267021649959845888
33
   https://twitter.com/stribrooks/status/1266186985041022976

                                            14
       CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 15 of 42



to move north. Davis was filming two young women being pepper sprayed to his left,

when the officer doing the spraying turned to Davis. Davis identified himself as a member

of the media, and the officer “laid on the trigger for a few seconds” spraying Davis directly

in the face.34

         50.     On May 30, Star Tribune photographer Anthony Souffle was tear gassed by

police or troopers.35

                 USE OF THREATENING LANGUAGE AND GESTURES

         51.     On May 31, Minneapolis Police officers in a truck pulled up to a group of

reporters, including Star Tribune reporter Andrew Mannix, pointed a “large gun” at the

group and shouted, “do you know what curfew is?” After notifying the officers that they

were journalists and walking to their cars, the police ordered them to leave the area. 36

         52.     On May 30, Star Tribune reporter Chris Serres was twice ordered at gunpoint

by Minneapolis Police to “hit the ground,” and warned that “if [he] moved an inch [he’d]

be shot,” despite prominently displaying his Star Tribune press badge for the police. 37 He

had already been tear gassed and shot in the groin with a less-lethal projectile earlier in the

day.

         53.     Maggie Koerth, a reporter for the website FiveThirtyEight was covering the

protests from a sidewalk on May 30. A Minneapolis Police officer drew a weapon on



34
   https://www.usatoday.com/story/opinion/2020/05/29/george-floyd-protests-leave-usa-
today-reporter-hit-chemical-spray/5282374002/
35
   https://twitter.com/AnthonySouffle/status/1267122936105893892
36
   https://twitter.com/AndrewMannix/status/1266968276481052672?s=20
37
   https://twitter.com/ChrisSerres/status/1267098060938776581

                                              15
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 16 of 42



Koerth and Plaintiff Jared Goyette. Koerth and Goyette said “press, press” and held up

their press badges. The officer continued to point the gun at Koerth and told Koerth to

“Shut up.”38

       54.     On May 30, MPR reporter Madeleine Baran was covering the protests with

American Public Media journalist Samara Freemark. A Minneapolis police officer pointed

a weapon at their heads. When they identified themselves as press, the officer did not lower

his weapon, so they ran for cover and ended their reporting for the night. 39

       55.     Graphic images taken during the protests show the trauma wrought by

Defendants’ unconstitutional actions.




38
   https://www.nytimes.com/2020/06/01/business/media/reporters-protests-george-
floyd.html?smid=tw-share
39
   https://twitter.com/madeleinebaran/status/1266610933071138816

                                             16
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 17 of 42



       56.    Below is a photograph of NBC video and photojournalist Ed Ou, who was

pepper sprayed and shot with a less-lethal projectile:




                                             17
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 18 of 42



       57.    Below is a photograph of freelance journalist Linda Tirado. The Minneapolis

Police permanently blinded Ms. Tirado in her left eye with a less-lethal projectile.




                                            18
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 19 of 42



      58.    Below is a photograph of KSTP reporter Ryan Raiche after being pepper

sprayed despite identifying himself as a member of the press:




                                           19
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 20 of 42



       59.    Below is a photo that Reuters cameraman Julio-Cesar Chavez took of police

taking direct aim at him despite his being clearly identifiable as a member of the press:




                                            20
CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 21 of 42



  60.   Below is an image of the arrest of Omar Jimenez and his news crew:




                                    21
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 22 of 42



       61.    Below are images published by Molly Hennesy-Fiske of the kinds of less-

lethal projectiles that law enforcement fired at journalists.




                                              22
CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 23 of 42




                               23
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 24 of 42



       62.    Below is a photograph of the injuries Molly Hennessy-Fiske suffered after

law enforcement shot her with less-lethal projectiles:




                                            24
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 25 of 42



D.     NAMED-PLAINTIFF JARED GOYETTE.

       63.     Plaintiff Jared Goyette is a freelance journalist. At all times relevant to this

Complaint, Plaintiff was working on assignment as a contract journalist with a national

publication.

       64.     At around 5:00 p.m. on May 27, 2020, Plaintiff was observing and

documenting the demonstrations near the MPD’s Third Precinct, located at the intersection

of Lake Street and Minnehaha Avenue. MPD officers protecting the Third Precinct were

firing ballistic rounds, marker rounds, and tear gas intermittently and without warning or

orders for dispersal.

       65.     Plaintiff was clearly a member of the news media. He carried a camera and

a monopod (a single, long leg used to stand a camera on for stability), notepad, and mobile

phone. These items would have been visible to the MPD stationed on top of and outside

the Third Precinct.

       66.     Plaintiff was standing 30 to 50 yards from the Third Precinct when he saw a

young man who appeared to be severely injured. Plaintiff went towards the man to

document the incident.

       67.     Plaintiff was shot in the face with less-lethal ballistic ammunition shortly

after other bystanders took the injured young man from the scene. MPD provided no

warning for this use of force. Plaintiff was standing alone and there was no one else within

several feet of Plaintiff.

       68.     Plaintiff suffered immediate physical injury to his nose and eye and, as a

result, had to leave the scene and cease journalistic activities for the evening. After


                                              25
     CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 26 of 42



receiving medical treatment, Plaintiff ventured back to the demonstrations to continue to

provide press coverage.

        69.   In the days after his injury, Plaintiff experienced several instances of

intimidating and obstructive behavior from Defendants. For example, he was told to “Shut

up” by an officer after identifying himself as press. In another instance, an officer passing

by Plaintiff and another female reporter shouted at them, “I want to fucking peg you.”

       70.    Plaintiff intends to continue documenting and reporting on additional

protests and other First Amendment protected expression, and the police response to these

protests.

                             MUNICIPAL ALLEGATIONS

        71.   The City of Minneapolis, Minneapolis Chief of Police Medaria Arradondo,

Minneapolis Police Lieutenant Robert Kroll, Minnesota Department of Public Safety

Commissioner John Harrington, and Minnesota State Patrol Colonel Matthew Langer, in

their official capacities (the “State and Municipal Defendants”) each have policies and

customs of violating the constitutional rights of members of the press.

        72.   The State and Municipal Defendants each have a custom or policy of

deploying chemical agents and injurious, less-lethal ballistics against members of the news

media. For example, both chemical agents and less-lethal ballistics were fired at the news

media from the roof of the Minneapolis Police Department’s Third Precinct Police Station

by officers detailed to the roof during the protest. Photographs of the injuries intentionally

inflicted on the news media by these shots fired from the Third Precinct roof were

published in the international press.


                                             26
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 27 of 42



         73.   The State and Municipal Defendants each have a custom or policy of failing

to provide warnings and/or dispersal orders before using chemical agents and injurious,

less-lethal ballistics against protesters and members of the news media.

         74.   The State and Municipal Defendants each have a custom or policy of

arresting or detaining news media lawfully reporting on protests and other First

Amendment expressive activity.

         75.   After the barrage of international criticism arising out of its illegal detention

of Jimenez and his crew, the State Patrol issued the following statement: “In the course of

clearing the streets and restoring order at Lake Street and Snelling Avenue, four people

were arrested by State Patrol troopers, including three members of a CNN crew. The three

were released once they were confirmed to be members of the media.” Of course, it was

obvious from the outset that these individuals were members of the media, no threat, and

sought to accommodate the State Patrol in its mission. Arresting them had nothing to do

with “restoring order” and everything to do with retaliating against and intimidating the

press.

         76.   On information and belief, the MPD has not investigated, disciplined, or

suspended any officer involved in any of the unlawful conduct described in this Complaint.

         77.   The State and Municipal Defendants have a history of unconstitutional

actions against journalists.

         78.   For example, in 2002, the Minnesota Daily (the University of Minnesota

student newspaper) filed a complaint with the MPD’s Internal Affairs Division related to

officer actions against student journalists during a riot following a University of Minnesota


                                              27
       CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 28 of 42



Hockey championship victory.        According to written statements in the complaint, a

photographer was pushed to the ground from behind and kicked in the back. When a

reporter went to help the photographer, she was sprayed directly in the face with chemical

irritant. Two other photographers were sprayed in the face with chemical irritant and hit

repeatedly with a riot stick. Two photographers had press passes displayed in the middle

of their chests, and the others told police officers they were members of the press, according

to the complaint.40 On information and belief, none of the officers involved in this conduct

were disciplined pursuant to this investigation.41

         79.    In 2008, Amy Goodman, host of “Democracy Now!”, and her crew were

arrested during the Republican National Convention in St. Paul, despite posing no threat

and complying with police orders.42 Defendant John Harrington, then St. Paul Police

Chief, brushed off the First Amendment concerns.

         80.    In 2017, the Minnesota State Patrol arrested City Pages journalist Susan Du

and Minneapolis Daily City Editor David Clarey during the protests following the Philando

Castile killing. Du’s phone, camera, keys, notes, and laptop were seized. The State Patrol

detained Du and Clarey for nine hours, even though they had attempted to comply with




40
 https://archive.nytimes.com/www.nytimes.com/uwire/uwire_JOIN042420022302015.ht
ml
41
     https://splc.org/2002/08/students-await-word-on-probe-into-police/
42
  https://www.minnpost.com/politics-policy/2008/09/amy-goodmans-arrest-when-
journalists-are-story/


                                             28
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 29 of 42



officers’ directions to disperse. On information and belief, no troopers were investigated

or disciplined for these unlawful arrests.

        81.   The State and Municipal Defendants have been operating in close concert

and in coordination during the protests.

        82.   Defendants have a history of deficient or non-existent training with respect

to the Constitution in general and Plaintiff’s First Amendment rights in particular.

        83.   For example, the Minneapolis Police Policy and Procedure Manual Section

6-200 provides:

              MPD employees shall not unnecessarily obstruct news media
              personnel from performing their duties at emergency scenes.
              However, news media will not be allowed to cross police lines,
              which are set up to protect a crime scene. Members of the
              media must follow all municipal, state, and federal statutes.
              Media can be restricted from an area where their presence can
              jeopardize police operations. Only the ranking on-scene officer
              may grant news media representatives access to any area
              closed because of investigation or health and safety hazards.

The manual provides no other instruction or guidance on how to identify the media or

ensure their First Amendment rights are respected. It does not discuss how to safeguard

press freedoms at protests, and Section 6-200 does not appear to have been updated since

2008.

        84.   The State and Municipal Defendants’ failure to supervise and train their

employees and agents with respect to First Amendment protected activity amounts to a

deliberate indifference to the rights of the Class Members.

        85.   Defendant Kroll is both a Lieutenant in the Minneapolis Police Department

and also the president of the Minneapolis Police Federation, the union that represents


                                             29
      CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 30 of 42



Minneapolis police officers. Kroll’s supervisory role is significantly amplified by his

position as Federation president. Kroll acts as an unofficial policymaker within the MPD.

The MPD’s customs and practices derive not just from the command structure within the

department, but also informally from Kroll, who acts as a de facto policy maker for a cadre

of officers in the department. Kroll actively sows discord between rank-and-file officers

and the command structure as a means of further amplifying his policy role and exercising

an outsize influence over police culture. What Kroll casts as his “opinions” as union

president have the practical effect of serving as policy guidance for officers, which

aggravates the training and supervision failures described above.

         86.   On June 2, 2020, Kroll released a statement to Federation members that

underscores his role as de facto policymaker and his failure to supervise with respect to the

particular First Amendment issues described in this Complaint. 43

         87.   Kroll’s June 2 statement seeks to drive a wedge between rank-and-file

officers and MPD leadership:

               “No one with the exception of [Kroll and the Federation board]
               is willing to recognize and acknowledge the extreme bravery
               you have displayed throughout this riot.”

               “What has been very evident throughout this process is you
               have lacked support from the top.”

               “I’ve noted in press conferences from our mayor, our governor,
               and beyond, how they refuse to acknowledge the work of MPD
               and continually shift blame to it. It is despicable behavior.
               How our command staff can tolerate it and live with
               themselves I do not know.”

43
     https://twitter.com/ChiefHarteau/status/1267460683408564225/photo/1


                                             30
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 31 of 42




              “Your federation board will not remain silent. It’s important
              for us to get order restored and safety resumed. We do have a
              lot to say about failed leadership when the time is right. We’ve
              been formulating plans for that.”

       88.    Kroll’s statement also flags both his outsized supervisory role and his failure

to supervise. In it, he speaks of himself as though he, and not Chief Arradondo, leads the

department, and he ratifies the rampant unconstitutional conduct detailed below:

              “Although I have not been visibly present, I am closely
              monitoring what is occurring. I commend you for the excellent
              police work you are doing . . .”

              “I’ve had numerous conversations with politicians at the state
              level. I gave a detailed plan of action including a range of 2000
              to 3000 National Guard, their deployment allocations
              throughout our city and St. Paul, in a phone meeting with
              Senate majority leader Paul Gazelka.”

              “I’ve worked with other police leaders from New York to Las
              Vegas to push our messaging on a national level.”

       89.    Kroll’s statement scapegoats the “liberal media,” accusing the press of

somehow preventing him from being more vocal, and explicitly tying media coverage to

danger to the rank-and-file police officers and to Kroll himself, statements which constitute

incitement against the press given the current climate of unrest:

              “I’ve been a visible target from the groups conducting this riot,
              politicians on the left allowing it and encouraging it, and liberal
              media. My visibility during this time would only increase your
              danger. I’ve received countless death threats throughout this.”




                                              31
      CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 32 of 42



         90.   Former Minneapolis Police Chief Janee Harteau responded to the Kroll

statement by stating: “A disgrace to the badge! This is the battle that myself and others

have been fighting against. Bob Kroll turn in your badge!” 44

         91.   Notably, Kroll has a long history of racist and inflammatory statements and

conduct, from calling Attorney General (then Congressman) Keith Ellison a “terrorist” for

calling for police reform, to his membership the City Heat motorcycle club, an organization

called out by the Anti-Defamation League for displaying white supremacist symbols. Kroll

was even sued in a section 1983 action by current Chief Arradondo and several other

plaintiffs.

         92.   The State and Municipal Defendants are fully cognizant of the constitutional

rights they are failing to protect.

                                  CLASS ALLEGATIONS

         93.   Under Rules 23(a) and 23(b)(1) and (2) of the Federal Rules of Civil

Procedure, Plaintiffs bring this action for prospective relief on behalf of themselves and

other similarly situated people who, as members of the news media 45, will in the future

observe and record protest activity and the conduct of law enforcement officers on duty in

public places within the cities of Minneapolis and Saint Paul in traditional or designated

public fora (the “Plaintiff Class”). The Plaintiff Class is defined as:

               All members of the news media, as the term is used in Emergency
         Executive Order 20-69, who intend to engage in news gathering or reporting

44
     https://twitter.com/ChiefHarteau/status/1267460683408564225
45
 The term “members of the news media” is used in the Curfew Orders as well as the
May 29, 2020 City of Minneapolis Emergency Regulation No. 2020-2-1.

                                              32
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 33 of 42



       activities in Minnesota related to the protest activities that followed the death
       of George Floyd and the law enforcement response to those protests.

       94.    The Plaintiff Class is so numerous that joinder of all the members would be

impracticable. Hundreds of members of the news media are in Minneapolis and Saint Paul

to cover the protests that followed Mr. Floyd’s murder and the aftermath.

       95.    As a result of the State and Municipal Defendants’ customs and policies of

arresting members of the news media, targeting them with less-lethal projectiles and

chemical irritants without constitutionally adequate justification or warning, denying them

freedom of movement to observe and record public demonstrations and law enforcement

officers on duty, and intimidation by threats of violence, the Plaintiff Class have been and

will continue to be deprived of their constitutional rights under the First, Fourth, and

Fourteenth Amendments.

       96.    Plaintiff’s claims for prospective relief are typical of the members of the

Plaintiff Class because Protests are ongoing and Plaintiff and the Plaintiff Class members

have a reasonable fear that Defendants will continue to carry out their unconstitutional

customs or policies of deploying less-lethal projectiles and chemical irritants without

constitutionally adequate warning, denying them freedom of movement to observe and

record public demonstrations and law enforcement officers on duty, and intimidation by

threats of violence.

       97.    Plaintiff will fairly and adequately protect the interests the interests of the

Plaintiff Class. Plaintiff has no conflicts involving other class members or Defendants.

Plaintiff understands his role as a class representative and his duties to the class in this



                                              33
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 34 of 42



litigation. Plaintiff is represented by competent and skilled counsel whose interests are

fully aligned with the interests of the class.

       98.    Questions of law or fact are common to the class. These legal and factual

questions include but are not limited to:

              a.      Do arrests and targeting of journalists through a series of common

                      methods violate the First, Fourth, and Fourteenth Amendments?

              b.      Are the State and Municipal Defendants liable for implementing an

                      unlawful policy or custom as set forth under principles of municipal

                      liability?

              c.      Have the State and Municipal Defendants manifested a failure to

                      properly train and supervise their agents and officers?

              d.      Have the State and Municipal Defendants exhibited a deliberate

                      indifference to the unconstitutional conduct alleged herein?

       99.    Maintaining individual actions would create a risk of “inconsistent or varying

adjudications with respect to individual class members that would establish incompatible

standards of conduct for the party opposing the class.” Fed. R. Civ. P. 23(b)(1)(A). Multiple

courts issuing multiple injunctions governing the engagement and use-of-force standards

for law enforcement would be entirely untenable. Doing so would only contribute to a state

of uncertainty and confusion that allows the constitutional violations described in the

complaint to continue.

       100.   This case involves “adjudications with respect to individual class members

that, as a practical matter, would be dispositive of the interests of the other members not


                                                 34
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 35 of 42



parties to the individual adjudications.” Fed. R. Civ. P. 23(b)(1)(A). A ruling with respect

to a single Plaintiff in this case would arguably be strong stare decisis—if not necessarily

res judicata—with respect to other putative class members and members of the law

enforcement community. There is no benefit to allowing the overwhelmingly common

issues in this case to be litigated individually. The interests of both class members and

defendants requires classwide treatment.

       101.   Finally, “the party opposing the class has acted or refused to act on grounds

that apply generally to the class, so that final injunctive relief or corresponding declaratory

relief is appropriate respecting the class as a whole[.]” Fed. R. Civ. P. 23(b)(1)(A). There

is no allegation that Plaintiff has been targeted because of anything unique to him as an

individual. Rather, he has been repeatedly targeted because of his membership in a class of

journalists. Plaintiff’s targeting exists only by virtue of a broader pattern and practice of

unconstitutional conduct directed at journalists as a class. Logically, injunctive relief for

the “class as a whole” is the only mechanism available to afford relief in light of conduct

directed specifically to the class.

                                      CAUSES OF ACTION

                                     COUNT I:
                     First Amendment—Retaliation, 42 U.S.C. § 1983

       1.     Plaintiff and the Plaintiff Class restate and reallege all previous paragraphs

of this Complaint.

       2.     Plaintiff and the Plaintiff Class engaged in constitutionally protected acts of

observing and recording events of public interest, including public demonstrations and the



                                              35
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 36 of 42



conduct of law enforcement officers on duty in a public place. Plaintiff and the Plaintiff

Class will continue to do so in the future to cover the events related to the protests and law

enforcement’s response.

       3.     Defendants retaliated against Plaintiff and the Plaintiff Class for engaging in

constitutionally protected activity. Defendants’ retaliation is part of a pattern or practice of

unconstitutional conduct that is certain to continue absent any relief.

       4.     Plaintiffs and the Plaintiff Class reasonably fear the continued deployment

of chemical agents without warning, unlawful seizure, and excessive force through the

firing of flash bang grenades, less-lethal projectiles, riot batons, and other means if they

continue to engage in constitutionally protected activity.

       5.     These acts would chill a reasonable person from continuing to engage in a

constitutionally protected activity. These acts did, in fact, chill Plaintiff and the Plaintiff

Class from continuing to observe and record some events of public interest, including

constitutionally protected demonstrations and the conduct of law enforcement officers on

duty in a public place.

       6.     It was the State and Municipal Defendants’ custom and policy, as well as

their failure to train and supervise their officers, and issue corrective instructions after

violations were brought to light, that caused the First Amendment retaliation.

       7.     The State and Municipal Defendants’ failure to supervise and train their

employees and agents with respect to the First Amendment rights of Plaintiff and the

Plaintiff Class, including a failure to investigate and discipline officers for First




                                              36
      CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 37 of 42



 Amendment violations, amounts to deliberate indifference to the rights of Plaintiff and the

 Plaintiff Class.

          8.    The pattern of similar constitutional violations against Plaintiff and the

 Plaintiff Class that occurred during the Floyd protests demonstrates the deliberate

 indifference of the State and Municipal Defendants to the rights of Plaintiff and the Plaintiff

 Class.

          9.    Further, given the multiple constitutional violations documented above, the

need for more supervision or training was so obvious, and the inadequacy of the training

and supervision so likely to result in the violation of constitutional rights, that the State and

Municipal Defendants demonstrated their deliberate indifference to the need for such

training and supervision.

          10.   Plaintiff Goyette’s First Amendment rights were violated when he was

deliberately targeted and shot with a rubber bullet during the course of his reporting

activities.

          11.   Plaintiff and the Plaintiff Class reasonably fear further retaliation in the

 future if they continue to observe, record, or participate in constitutionally protected

 activity.

                                  COUNT II:
                Fourth Amendment—Unlawful Seizure and Excessive Force

          12.   Plaintiff and the Plaintiff Class restate and reallege all previous paragraphs

 of this Complaint.




                                               37
      CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 38 of 42



         13.   Plaintiff and the Plaintiff Class were seized by Defendants when their

officers intentionally, through the use of force and threat of arrest, chemical agents, and

nonlethal projectiles, terminated their freedom of movement. For example, a newscaster

was prevented from traveling from Saint Paul to Minneapolis; 46

         14.   Members of the Plaintiff Class were also seized by Defendants when they

were arrested and detained.

         15.   Defendants committed these acts without forewarning and, as a result,

Defendants’ acts were objectively unreasonable and constituted unlawful seizure and

excessive force.

         16.   Plaintiff and the Plaintiff Class did not commit a crime, because as members

of the news media, they were specifically exempted from the Curfew Orders and permitted

to cover the protests outside the restricted times.

         17.   Plaintiff and the Plaintiff class did not pose a threat to any of Defendants’

officers or agents or any other person.

         18.   It was the State and Municipal Defendants’ custom and policy, as well as

their failure to train and supervise their officers, and issue corrective instructions after

violations were brought to light, that caused the unlawful seizures and excessive use of

force.

         19.   The State and Municipal Defendants’ failure to supervise and train their

employees and agents with respect to the Fourth Amendment rights of Plaintiff and the



46
     https://twitter.com/JohnCroman/status/1266954423147864067?s=20

                                              38
      CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 39 of 42



 Plaintiff Class, including a failure to investigate and discipline officers for Fourth

 Amendment violations, amounts to deliberate indifference to the rights of Plaintiff and the

 Plaintiff Class.

          20.   The pattern of similar constitutional violations against Plaintiff and the

 Plaintiff Class that occurred during the Floyd protests demonstrates the deliberate

 indifference of the State and Municipal Defendants to the rights of Plaintiff and the Plaintiff

 Class.

          21.   Further, given the pattern and practice of constitutional violations

documented above, the need for more supervision or training was so obvious, and the

inadequacy of the training and supervision so likely to result in the violation of

constitutional rights, that the State and Municipal Defendants demonstrated their deliberate

indifference to the need for such training and supervision.

          22.   Plaintiff Goyette’s Fourth Amendment rights were violated when he was

deliberately targeted and shot with a rubber bullet during the course of his reporting

activities.

          23.   Plaintiff and the Plaintiff Class reasonably fear further retaliation in the

 future in violation of the Fourth Amendment if they continue to observe, record, or

 participate in constitutionally protected activity.

                                      COUNT III:
                      Fourteenth Amendment—Procedural Due Process

          24.   Plaintiff and the Plaintiff Class restate and reallege all previous paragraphs

 of this Complaint.



                                               39
      CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 40 of 42



          25.   The Due Process rights of Plaintiff and the Plaintiff Class were violated when

 the State and Municipal Defendants, through their officers and agents, arrested members

 of the Plaintiff Class without probable cause, and deployed chemical agents and nonlethal

 projectiles without providing a warning and opportunity to disperse in a way that a person

 of ordinary intelligence could understand and comply with.

          26.   The State and Municipal Defendants’ failure to supervise and train their

 employees and agents with respect to the Due Process rights of Plaintiff and the Plaintiff

 Class, including a failure to investigate and discipline officers for Fourteenth Amendment

 violations, amounts to deliberate indifference to the rights of Plaintiff and the Plaintiff

 Class.

          27.   The pattern of similar constitutional violations against Plaintiff and the

 Plaintiff Class that occurred during the George Floyd protests demonstrates the deliberate

 indifference of the State and Municipal Defendants to the rights of Plaintiff and the Plaintiff

 Class.

          28.   Further, given the multiple constitutional violations documented above, the

 need for more supervision or training was so obvious, and the inadequacy of the training

 and supervision so likely to result in the violation of constitutional rights, that the State and

 Municipal Defendants demonstrated their deliberate indifference to the need for such

 training and supervision.

          29.   Plaintiff Goyette’s Fourteenth Amendment rights were violated when he was

deliberately targeted and shot with a rubber bullet during the course of his reporting

activities.


                                                40
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 41 of 42



       30.    Plaintiff and the Plaintiff Class reasonably fear further violation of the right

to due process in the future if they observe, record, or participate in constitutionally

protected activity.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and as a representative of the class defined

herein, prays for relief as follows:

       A.     A temporary restraining order barring Defendants from engaging in
              unconstitutional conduct targeting journalists, as set forth in the proposed
              order accompanying Plaintiff’s motion for a temporary restraining order.

       B.     A preliminary injunction barring Defendants from engaging in
              unconstitutional conduct targeting journalists, as set forth in the proposed
              order accompanying Plaintiff’s motion for a temporary restraining order.

       C.     A determination that this action may proceed as a class action under Rule
              23(b)(1) or 23(b)(2) of the Federal Rules of Civil Procedure;

       D.     Designation of Plaintiff as Class Representative and designation of
              Plaintiff’s counsel as class counsel;

       E.     A declaration that Defendants’ conduct violated the First, Fourth, and
              Fourteenth Amendments of the U.S. Constitution;

       F.     A permanent injunction barring Defendants from engaging in
              unconstitutional conduct targeting journalists, as set forth in the proposed
              order accompanying Plaintiff’s motion for a temporary restraining order;

       G.     Damages compensating Plaintiff for his injuries, including but not limited
              to compensatory, pecuniary, and medical expense damages;

       H.     An award of pre-judgment interest;

       I.     An award of attorneys’ fees and costs pursuant to 42 U.S.C. § 1988;

       J.     An award of such other and further relief as the Court deems equitable
              and just.



                                             41
    CASE 0:20-cv-01302-WMW-DTS Document 1 Filed 06/02/20 Page 42 of 42



                                    JURY DEMAND

      Plaintiff demands a trial by jury of all issues triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.



Dated: June 2, 2020                      /s/ Kevin C. Riach
                                         Kevin C. Riach (#0389277)
                                         Dulce J. Foster (#0285419)
                                         Pari I. McGarraugh (#0395524)
                                         Jacob P. Harris (#0399255)
                                         FREDRIKSON & BYRON, P.A.
                                         200 South Sixth Street, Suite 4000
                                         Minneapolis, MN 55402-1425
                                         Telephone: 612.492.7000
                                         kriach@fredlaw.com
                                         dfoster@fredlaw.com
                                         pmcgarraugh@fredlaw.com
                                         jharris@fredlaw.com

                                         Adam W. Hansen (#0391704)
                                         APOLLO LAW LLC
                                         333 Washington Avenue North, Suite 300
                                         Minneapolis, MN 55401
                                         Telephone: 612.927.2969
                                         adam@apollo-law.com

                                         Teresa Nelson (#269736)
                                         AMERICAN CIVIL LIBERTIES UNION
                                         OF MINNESOTA
                                         P.O. Box 14720
                                         Minneapolis, MN 55414
                                         Telephone: 651.529.1692
                                         tnelson@aclu-mn.org

                                         Attorneys for Plaintiff




                                          42
